1    HEATHER E. WILLIAMS, CA Bar 122664
     Federal Defender
2    ERIC V. KERSTEN, CA Bar 226429
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    RODNEY JOE DUNCAN, JR.

7
8                           IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 )   Case No. 1:09-cr-00195 LJO
                                               )
12                     Plaintiff,              )   STIPULATION AND ORDER FOR
                                               )   TEMPORARY RELEASE
13            vs.                              )
                                               )
14   RODNEY JOE DUNCAN, JR.,                   )
                                               )
15                     Defendant.              )   Hon. Barbara A. McAuliffe
                                               )
16                                             )
                                               )
17
18          IT IS HEREBY STIPULATED by and between the parties, through their respective
19   counsel, Assistant United States Attorney Brian W. Enos, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Rodney Joe Duncan, Jr., that Mr. Duncan
21   may be temporarily released from custody for the purpose of undergoing dental treatment.
22          Prior to being arrested for violating his supervised release Mr. Duncan was undergoing
23   dental treatment. Mr. Duncan currently has a temporary crown on one of his teeth, and he is
24   scheduled to have the permanent crown installed on Tuesday, March 5, 2019, at 3:30 p.m., at the
25   Western Dental Office located at 4195 Shields Ave. in Fresno.
26          Federal Defender Staff are available to transport Mr. Duncan from Fresno County Jail to
27   the Western Dental Office, standby while the dental work is performed, and then transport Mr.
28   Duncan directly back to the Fresno County Jail. Mr. Duncan will remain in the custody of Federal
1    Defender Staff until returned to Fresno County Jail at the conclusion of the dental treatment. Mr.

2    Duncan’s supervising United States Probation Officer, Jose Pulido, does not object to this request.

3           Therefore, the parties respectfully request an order from this Court for Mr. Duncan’s

4    temporary release in order to receive dental treatment. It is requested that Mr. Duncan to be

5    released from Fresno County Jail at 2:30 p.m., on March 5, 2019, and return to custody

6    immediately upon completion of his dental treatment, and no later than 5:30 p.m.

7                                                        Respectfully submitted,

8                                                         McGREGOR W. SCOTT
                                                          United States Attorney
9
10   DATED: March 1, 2019                                 /s/ Brian W. Enos
                                                          Brian W. Enos
11                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
12
13                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
14
15   DATED: March 1, 2019                                 /s/ Eric V. Kersten
                                                          ERIC V. KERSTEN
16                                                        Assistant Federal Defender
                                                          Attorney for Defendant
17                                                        RODNEY JOE DUNCAN, JR.

18
19
20
21
22
23
24
25
26
27

28


                                                     2
1                                                 ORDER

2           IT IS HEREBY ORDERED that Mr. Duncan is released to the custody of Federal Defender

3    Staff for the purpose of undergoing dental treatment at the Western Dental Office located at 4195

4    Shields Ave. in Fresno, California. Mr. Duncan shall be released from Fresno County Jail on

5    March 5, 2019 at 2:30 p.m. and shall return to the Fresno County Jail at the completion of the

6    treatment, and no later than 5:30 p.m. While on release, Mr. Duncan is ordered to remain in the

7    care, custody and control of Federal Defender Staff at all times. He is further ordered to abide by

8    all laws during the period of his temporary release.

9
     IT IS SO ORDERED.
10
11      Dated:     March 1, 2019                              /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                      3
